                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 SHOSHANA ELMORE, individually, and
 as next friend of B.B., a minor child,
                             Plaintiff,
 vs.                                              Case No. 18-CV-563-FHM
 TIMOTHY ROBERTS

                             Defendant.

                                  OPINION AND ORDER

       Plaintiff’s Motion to Distribute Settlement, [Dkt. 52], is before the court.

       Plaintiff advises that the case settled on July 30, 2019 for $19,000. Plaintiff’s

counsel claims an attorney fee lien in the amount of $1,067.93 in costs and $8,069.43 in

attorney fees. There are medical liens in the amount of $16,376.25 to be paid from the

$9,862.64 remainder of the settlement funds. Given the forgoing numbers, a pro rata

distribution of the settlement funds would be approximately $.60 on the dollar. Plaintiff

advises there is some disagreement among those having claims about the appropriate

distribution of the remaining funds. Therefore, Plaintiff requests a hearing be set to

determine the distribution of the remaining settlement funds among the lienholders.

       A hearing is set on the 6th day of November, 2019, at 10:00 o’clock in Courtroom

No. 2 on the third floor of the Page Belcher Federal Building, 333 W. 4th Street, Tulsa,

OK.   The court will hear arguments and determine the equitable distribution of the

remaining settlement funds.

       Any claimant objecting to a pro rata distribution of the remaining funds is required

to file a notice in this case specifying: 1) the legal and factual basis of the objection; 2)

the evidence to be presented in support of the objection; and 3) witnesses that will testify
in support of the objection. Any such notice must be filed on or before the 16th day of

October, 2019. Plaintiff shall provide copies of any notice filed to all claimants.

       If no objections are filed, the court will order the pro rata distribution of the

remaining settlement funds according to the following schedule:

                 Dr. Kevin McFarland              $4,711.00
                 Dr. Rick Huskey                   3,659.00
                 Dr. Derek Coffman                 2,232.00
                 Dr. Kenneth Trinidad                985.00
                 Tulsa Diagnostic Imaging          3,700.00
                 Aetna                             1,089.25

Plaintiff is required to give notice of this order to all having claims on the remaining

settlement funds.


       SO ORDERED this 6th day of September, 2019.
